Exhibit 10.2

FIRST AMENDMENT TO

UNITED CONTINENTAL HOLDINGS, INC.

PROFIT SHARING PLAN (2014)

WHEREAS, United Continental Holdings, Inc. (the “Company”) sponsors the United
Continental Holdings, Inc. Profit Sharing Plan (the “Plan”);

WHEREAS, Section III of the Plan sets forth the profit sharing calculation for
certain employee groups of the Company as defined in Section I.F of the Plan;

WHEREAS, during the course of 2014, the Company reached agreement with certain
unions regarding the calculation of profit sharing for certain employee groups
not expressly described in Section III;

WHEREAS, the Company desires to amend the Plan to expressly describe each
employee group eligible for Awards under Section III;

WHEREAS, Section V.A reserves to the Company the right to amend the Plan in its
sole discretion; and

WHERESA, the Company has previously delegated the authority to amend its benefit
plans with respect to changes relating to implementation of collective
bargaining agreements to the Company’s Executive Vice President Human Resources
and Labor Relations;

NOW, THEREFORE, the Plan is hereby amended effective January 1, 2014, for the
2014 Plan year and thereafter as set forth below:

1. The definitions of “Ground Employee Group,” “Other Employee Group,” and
“Pilot Employee Group” are hereby deleted from the Plan.

2. The definition of “Participating Employee Group” is hereby amended in its
entirety to read as follows:

“Participating Employee Group. Each employee group set forth in Appendix B is a
Participating Employee Group. Expressly excluded from the definition are:
(i) any class or craft of employees represented by a union but not covered by an
agreement between an Employer and such union expressly providing for coverage
under a Company-sponsored (or Employer-sponsored) profit sharing plan; and
(ii) International Employees. In the event of any conflict between Appendix B
and a collective bargaining agreement, the collective bargaining agreement shall
govern.”



--------------------------------------------------------------------------------

3. Section III.B.3 is hereby amended in its entirety to read as follows:

“Each Qualified Employee eligible under Section II shall be entitled to an Award
equal to the following:

 

  a. The Qualified Employee’s Wages x Base Percentage A x the Factor for Base
Percentage A set forth in Appendix B applicable to such Qualified Employee’s
Participating Employee Group;

Plus

 

  b. The Qualified Employee’s Wages x Base Percentage B x the Factor for Base
Percentage B set forth in Appendix B applicable to such Qualified Employee’s
Participating Employee Group.”

4. A new Appendix B is added to the Plan to read as follows:

APPENDIX B

 

Participating Employee Group

  

Union
Representation

  

Group Code

  

Factor for Base
Percentage A

  

Factor for Base
Percentage B

Joint Collective Bargaining Agreements            

Customer Service Representatives

   IAM    PCE    5    10

Dispatchers

   PAFCA    DIS    5    10

Fleet Service Employees

   IAM    RMP    5    10

Pilots

   ALPA    PT, SPT    10    20

Reservations Representatives

   IAM    PCE    5    10

Storekeeper Employees

   IAM    RMP    5    10

Maintenance Instructors

   IAM    MTI    5    10

Emergency Procedure Instructors

   IAM    FTI    15    15

Fleet Technical Instructors

   IAM    FTI    15    15

Security Officers

   IAM    SEC    0    0 Individual sCO or sUA Collective Bargaining Agreements
           

Central Load Planners

   IAM    PCE, MGT    5    10

Flight Attendants

   AFA    FA, IFA    15    15

Food Service Personnel

   IAM    FS    15    15

Simulator Technicians

   IBT    MEC, MGT    15    15

Technicians

   IBT    MEC    15    15 Non-Union            

FQM (Flight Qualified Management)

   None    FMT    5    5

Chelsea Food Service

   None    FS    5    5

Management & Administrative

   None    SAL, MGT, OFC,SIA, SLS    5    5

Test Pilots

   None    TPT    5    5

*            *             *            *            *            *

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this amendment to be executed on its
behalf this 5th day of February, 2015.

 

UNITED CONTINENTAL HOLDINGS, INC.

/s/ Michael P. Bonds

Michael P. Bonds Executive Vice President, Human Resources and Labor Relations

 

3